| íFOIL, Judge,
Dissenting.
The purpose of La. Code Civ. P. art 561 is to require dismissal of those cases where inaction demonstrates an abandonment of the case. In this case, the judgment had already been rendered. There was no abandonment of the case before it was over. There was no formal judgment signed, but it can be argued that the signing of a formal judgment is the ultimate responsibility of the court. Article 561 should not apply in a situation such as in this case, when an unrepresented successful defendant fails to submit a formal judgment to a trial court for signature.
Accordingly, I respectfully dissent.